Citation Nr: 1401071	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  97-10 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as secondary to asbestos, chemical, biological, and radiological exposure.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962, and on active duty for training as a reservist in the mid 1960s.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA). 

In December 1999, the Board denied the Veteran's claim for service connection for a lung disorder on the basis that the claim was not well grounded.  The Veteran appealed the Board's December 1999 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2002, the Court vacated that denial and remanded the Veteran's appeal to the Board for readjudication.  On several occasions, the Board has remanded this matter for additional development and medical inquiry.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the Veteran's entire claims file, to include documents of record that have been included in his virtual VA folders.  Relevant evidence has been added to the claims file since the most recent supplemental statement of the case (SSOC) dated in July 2013, and has been considered pursuant to the Veteran's July and November 2013 waivers of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  A chronic lung disorder was not shown in service or for many years thereafter, and any current lung disability is unrelated to service or a disease or injury of service origin.  

2.  The Veteran is service-connected for bilateral hearing loss rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and impotence rated as 0 percent disabling.  

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309, 3.311, 3.316 (2013).

2.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify has been satisfied by way of several letters sent to the Veteran, most recently in September 2011.  These letters informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and for his claim to a TDIU.  Though complete notification was not provided to the Veteran prior to the rating decisions on appeal (pursuant to Mayfield v. Nicholson, 19 Vet. App. 103 (2005)) the Veteran was fully notified prior to readjudication of his claims in the July 2013 SSOC.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA has obtained relevant private and VA medical evidence, has requested medical evidence from the Social Security Administration (SSA), has assisted the Veteran by affording him physical examinations, and has obtained an expert medical opinion from a physician with the Veterans Health Administration (VHA).  VA also provided the Veteran with a hearing before the Board to provide testimony in support of his claims.  

Moreover, VA has obtained the Veteran's available STRs, particularly those pertaining to his period of active duty between May 1960 and May 1962.  The Board notes that certain STRs may not be of record - VA has been unable to obtain STRs that may pertain to the Veteran's reserve service in the mid 1960s.  Service personnel records (SPRs) document this period of service.  As such, in addressing the Veteran's reserve service in the mid 1960s, the Board has particularly considered the doctrine of reasonable doubt.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In any event, the Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims service connection for a lung disability.  He contends that he incurred lung problems during service as the result of shrapnel entering his lung, and as the result of radiation, chemical, and asbestos exposure.  

The evidence of record clearly establishes that the Veteran has current lung disabilities.  VA treatment records dated until July 2013, and VA compensation examination reports dated in April and December 2012, note diagnoses of restrictive lung disease, bronchitis, asbestosis, pulmonary emphysema, hypoxemic respiratory failure with a history of pulmonary emboli, chronic obstructive pulmonary disease (COPD), and pulmonary vascular disease.  Further, the April and December 2012 VA examination reports note radiological evidence indicating "[m]etallic foreign bodies consistent with gunshot fragments" in the left axillary region of the chest.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection apply in this matter as certain pulmonary disorders are listed under 38 C.F.R. § 3.309(a).     

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In his claim to service connection, the Veteran asserts that he incurred his lung disorder during active as well as reserve service.  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1111, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

Regarding any issue material to the determination of this matter, the benefit of the doubt shall be given to the Veteran where there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

As indicated earlier, the evidence is clear that the Veteran has several lung disabilities.  However, the preponderance of the evidence of record indicates that the Veteran did not have a chronic lung disorder during service, did not have a chronic lung disorder within one year of his May 1962 discharge from active service, and did not incur a chronic lung disorder as the result of his active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.   
The December 1958 pre-induction report of medical examination is negative for chronic lung or chest problems.  The May 1960 induction reports of medical examination and history are negative for chronic chest or lung problems.  The STRs dated between May 1960 and May 1962 do not indicate a lung problem.  Furthermore, the April 1962 separation report of medical examination indicates that the Veteran's lungs were normal.  Moreover, no medical evidence indicates that the Veteran was diagnosed with a lung disorder within the first year of his May 1962 discharge from active duty service.  In a June 1965 "Statement of Physical Condition," which pertains to the Veteran's reserve service in the mid 1960s, and is included among his SPRs, the Veteran indicated no lung problems.  He stated, "I have no physical defects or conditions" other than hearing, skin, foot, and vision disorders he noted.  Following ACDUTRA in early July 1965, the Veteran indicated "there has been no change in my physical condition and I am not suffering any disability, defect, or illness which was not present at the beginning of such tour of duty."  Even VA treatment records dated in the late 1960s are negative for a lung problem.  The Veteran was hospitalized for a behavioral/psychiatric disorder from October 1968 to January 1969, and from April 1969 to June 1970.  These records do not mention any lung difficulties or problems.  Indeed, as will be detailed further below, the evidence indicates onset of chronic lung problems in the early 1990s.  

Nonetheless, the Board recognizes that, though the evidence does not indicate chronic problems during service, the Veteran may have been exposed to hazardous materials during service.  In his lay statements of record, he has repeatedly asserted that he was harmed by exposure to gas, radiation, and asbestos during service.  Certain evidence dated during service tends to support his assertions.  For example, in the April 1962 separation report of medical history, the Veteran indicated a history of "coughed up blood" due to gas exposure during active duty.  His SPRs tend to corroborate this claim to in-service gas exposure as they show that he served as a "Chemical Warfare Helper" with a chemical warfare detachment at an army post in Alabama.  Further, with regard to his asserted radiation exposure, a "Record of Exposure to Ionizing Radiation" in the Veteran's STRs indicates that the Veteran's duties between 1960 and 1961 involved nearness to radiation.  Moreover, he has asserted that he worked in an office environment during ACDUTRA in 1965, and during that time was exposed to asbestos falling from the office ceiling.  His SPRs corroborate his claim to serving in an office environment during that assignment.  Given the timeframe of the Veteran's active and reserve duty, it is possible that he was exposed to asbestos during service.  Thus, although no medical evidence supports the Veteran's claim to in-service lung problems or to having incurred a lung problem during that time, the evidence nevertheless indicates that he may have been exposed to hazardous materials.  Based on his assertions, and the STRs and SPRs, it is possible that he may have been exposed to certain agents that could have led to a chronic disease with a delayed onset.  In considering his contentions, the Board has considered that STRs pertaining to the Veteran's reserve service are not currently of record.  See O'Hare, supra.  

Based on the possibility that the Veteran may have been detrimentally exposed to harmful agents during service, the Board sought a review of the record by an expert in lung diseases.  In September 2013, the Board requested from the VHA a thorough review of the record by a medical expert, and an opinion regarding whether any of the Veteran's pulmonary disabilities related to the Veteran's active service.  In response, a VHA examiner submitted an opinion into the claims file in October 2013.  The VHA examiner indicated at the outset of his report that he is a physician who specializes in pulmonary and critical care medicine.  He stated that he "diligently reviewed the 12 volumes of medical history of the claimant focusing on objective reports of lung function and structure surrounding the circumstances of the claimant's medical problems."  The examiner reviewed the Veteran's medical history, including his claimed in-service exposures.  The examiner noted a normal chest x-ray in October 1968, and detailed pulmonary testing in 1990 which indicated normal lung activity and capacity.  The examiner detailed the onset of many of the Veteran's problems later in 1990, when the Veteran was treated for heart disease, and underwent coronary bypass surgery.  The examiner noted "no objective evidence to indicate any pulmonary impairment prior to" onset of the heart problems in 1990.  He stated "with confidence that there was no pulmonary impairment" prior to the early 1990s.  Finally, he characterized as "extremely low" the probability that any exposure in service in the 1960s related to lung problems that had their onset in the 1990s.  Rather, the examiner attributed the Veteran's lung problems to pulmonary complications related to 1990 heart surgery, and to a gunshot wound to the chest in the early 1990s.  
The Board finds the VHA opinion of significant probative value.  The report and opinion are based on a review of the record, on the lay and medical evidence, and on the many findings pertaining to the Veteran's lungs over the many years addressed in the voluminous claims file.  The VHA examiner's opinion is supported by a detailed rationale, that the Veteran's problems are due to a nonservice-connected heart problem whose treatment began in 1990.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, the objective evidence of record strongly supports the VHA opinion - as noted, the Veteran's STRs and SPRs are negative for a chronic lung disorder during service, while evidence indicates onset of a lung problem many years after service.  

Indeed, the earliest evidence of record of any type of respiratory problem is dated in the early 1980s, over 15 years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  VA treatment records show that, in March 1980, the Veteran was seen for a cough of several days.  The assessment was bronchitis.  VA medical records dated in late 1987 note a persistent cough that was assessed as bronchitis and possible mycoplasma.  Through the late 1980s, he reported complaints of a persistent cough.  Treatment records dated in 1990 also began listing asthma as a possible lung problem.  However, a January 1990 pulmonary function study, and March 1990 bronchoscopy, indicated negative findings.  Lastly, the medical evidence of record, particularly detailed in VA treatment records dated since the early 1990s, clearly establishes that the Veteran experienced chest injuries as the result of a gunshot wound in the early 1990s.  His claims to having incurred shrapnel wounds to the lungs during service are entirely unfounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The record is entirely negative for lung problems during service and for many years following service.     

Significantly, the Board notes the absence in the record of any competent medical opinion establishing a nexus or medical relationship between the current lung problems and the Veteran's active service.  Although the Veteran underwent VA compensation examination in April and December 2012, neither examiner provided an opinion which related the Veteran's lung problems to his service.  Further, in April 2013, an independent medical opinion from the AMC stated that the Veteran's lung problems were likely not related to service.  As this opinion addressing lung disease was rendered by a podiatrist, the Board finds it of limited probative value.  Nevertheless, it certainly cannot be construed as evidence in favor of the claim either.  Ultimately, the only competent medical professional of record to have commented expressly on the Veteran's claim found the Veteran's current problems clearly unrelated to active service.  

In assessing the Veteran's claim, the Board has considered his lay assertions that his lung problems relate to his asserted in-service exposure to chemicals, asbestos, and even shrapnel, and his assertions that he has experienced a continuity of symptomatology since service of his lung problems.  See Walker, supra.  However, these comments are unpersuasive with regard to the issue of medical etiology.  The Veteran is competent to attest to symptoms he may observe or sense, such as pain or limitation of motion or function in his lungs.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  But the Veteran's statements regarding diagnosis and etiology of lung diseases are of no probative value.  The disorders at issue involve internal pathologies that are beyond the capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion linking an internal pulmonary disorder noted initially in the 1990s to service that ended in the 1960s.  He is not competent to determine onset of lung diseases, and whether he experienced a continuity of symptomatology since service indicative of those diseases.  He does not have the training and expertise to provide medical evidence connecting service to the current symptoms, or to those he asserts he experienced since service.  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  In the final analysis, the medical evidence countering the Veteran's claim weighs substantially more than the Veteran's lay assertions regarding etiology.     

Based upon the evidence of record, the Board finds that a chronic lung disorder did not result from service, and that the Veteran did not manifest a lung disorder until many years after service (i.e., beyond one year following the May 1962 discharge from service).  As objective medical findings of lung disease are first shown in 1990, over 25 years after separation from active service, the noted lung disabilities cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, the objective medical findings clearly indicate that the Veteran's lung problems relate to a nonservice-connected heart problem, and its surgery, rather than to exposure to harmful agents during service.  

Parenthetically, the Board inquired in this matter into whether this case presents issues that would necessitate additional remands for development and medical inquiry - i.e., (1) regarding the issue of radiation exposure, (2) regarding the issue of asbestos exposure, (3) regarding the issue of gas exposure, and (4) regarding the issue of whether a pre-service disability had been aggravated by service.    

First, the Veteran has asserted that his lung problems relate to in-service exposure to radiation.  VA has special provisions addressing "radiation exposed" Veteran's under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.309(d), 3.311.  

Presumptive service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established under the provisions of 38 C.F.R. § 3.309(d) and § 3.311.  VA has identified certain diseases which are presumed to be the result of radiation exposure.  Such a presumption must be based upon a finding that the Veteran was, in fact, "a radiation-exposed Veteran."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Under 38 C.F.R. § 3.311, it is provided that other radiogenic diseases may be service connected directly if found 5 years or more after service (for most of the listed diseases) in an ionizing radiation exposed Veteran.  The Veteran may provide competent scientific or medical evidence that the disease claimed to be the result of radiation exposure is, in fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).   

In this matter, a STR indicates exposure to radiation between 1960 and 1961.  Nevertheless, the favorable provisions under 38 C.F.R. § 3.309 and § 3.311 do not benefit the Veteran.  The lung disorders at issue here are not among the listed disorders under either regulation.  38 C.F.R. §§ 3.309(d), 3.311.  Moreover, no evidence suggests a direct service connection finding based on 38 C.F.R. § 3.303.  As detailed earlier, the VHA examiner concluded that the Veteran's lung problems are unrelated to his active service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  Additional development and medical inquiry into the issue of radiation is therefore unwarranted.    

Second, the Veteran has asserted that his lung problems relate to in-service exposure to asbestos.  No particular statutes or regulations specifically address service connecting claims involving asbestos and asbestos-related diseases.  In 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).  

The Manual further states that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this matter, as recognized earlier, it is possible that the Veteran was exposed to asbestos during service.  However, he is not presumed to have been exposed to asbestos during service.  Moreover, there is no affirmative evidence in the voluminous claims file that he was in fact exposed to such materials.  So while the Veteran may now be diagnosed with several lung diseases, there is no evidence of record of "a history of asbestos exposure" between 1960 and 1962, or during reserve service that ended in 1965.  

Third, the Veteran has asserted that his lung problems relate to in-service exposure to "gas."  As such, the applicability of special provisions addressing exposure to mustard gas/Lewisite have been considered.  Thereunder, a presumption to service connection is established for certain disabilities to include asthma, bronchitis, COPD, and emphysema where the evidence of record establishes "full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service[.]"  38 C.F.R. § 3.316(a)(2) (2013).  In this matter, this favorable provision does not apply, however.  Nowhere in the record has it been established that the Veteran was exposed to mustard gas or Lewisite during active service.  The RO's exhaustive development of this issue has yielded no evidence indicating such exposure.  Indeed, there is certainly no evidence of record of "full-body exposure" to such agents.  Pearlman v. West, 11 Vet. App. 443, 446 (1998).  In finding this, the Board again notes the voluminous claims file and the over 15-year period of development of this claim.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.

Fourth, the Veteran has asserted that he had polio as a child which necessitated the use of an iron lung, and that service in some way aggravated a pre-service lung problem.    

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When no preexisting condition is noted at the time a Veteran enters service, as is the case here, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability both preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111.  Importantly, only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  

In this matter, certain evidence indicates that the Veteran may have experienced pre-service respiratory problems.  The Veteran noted in his December 1958 pre-induction report of medical history that he had "coughed up blood" in the past, and that he had experienced in the past "pain or pressure in chest."  In the physician's summary of the report, it is stated that the Veteran then claimed "frank hemoptysis with blood" and "clots about 4 months ago."  In the May 1960 induction report of medical history, the Veteran noted that he experienced "whooping cough" and "polio" prior to service.  The report indicates that the Veteran was hospitalized for polio in 1952 for two months.  Nevertheless, in the physician's summary of the May 1960 induction report of medical history, the examiner noted the whooping cough "without sequalae" and the polio "without residual."  Furthermore, as detailed earlier, the bulk of the evidence indicates no lung problem from May 1960 to the early 1990s - the December 1958 pre-induction report of medical examination is negative for chronic lung or chest problems, the May 1960 induction report of medical examination indicated entirely normal lungs and chest, the STRs dated between 1960 and 1962 are negative for chest or lung problems, the April 1962 separation report of medical examination, in finding normal lungs and chest, is negative for a chronic lung or chest problem, and medical evidence dated prior to 1990 is negative for chest and lung problems.  Hence, the presumption that the Veteran's lungs were sound upon entry into service applies in this matter.  Further inquiry into whether a pre-service lung disorder was aggravated during service is therefore unwarranted.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306. 

In sum, the record documents that the Veteran has been diagnosed with several lung disorders since the early 1990s.  However, the preponderance of the evidence of record indicates that the current problems are unrelated to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a service connection finding is unwarranted in this matter, on either a direct or a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  




	(CONTINUED ON NEXT PAGE)
The Claim to a TDIU

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  His service-connected disabilities are hearing loss rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and impotence rated as 0 percent disabling.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2013).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b) (2013).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

As noted above, the Veteran is service connected for three disorders.  He is rated as 10 percent disabled for hearing loss, 10 percent disabled for tinnitus, and 0 percent disabled for impotence.  Combined, these disorders do not equal the requisite combined rating under 38 C.F.R. § 4.16.  38 C.F.R. § 4.25.  Therefore, the Veteran's disability rating does not meet the percentage requirement of the schedular criteria for entitlement to a TDIU.  As such, a TDIU on a schedular basis is unwarranted here.  

The remaining question before the Board is whether a TDIU would be warranted on an extraschedular basis.  In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b)(1) (2013).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is seventy-six years old, and is currently unemployed.  As has been detailed repeatedly in the voluminous claims file, the Veteran suffers from many ailments.  Indeed, his most severe disability may be the nonservice-connected lung disability addressed earlier.  Nevertheless, the question before the Board is whether the service-connected disabilities alone render the Veteran unable to follow substantially gainful employment.  In this case, there is no competent and probative evidence to the effect that the Veteran's service-connected bilateral hearing loss disability and tinnitus, and impotence, alone or in concert, render him unable to obtain substantial gainful employment.  Indeed, the only medical opinion of record addressing the issue, rendered by the April 2012 examiner, indicates the opposite.  The Board finds this view well-supported by the record, which repeatedly indicates that the Veteran's service-connected disorders are mild, or are mildly disabling.  Indeed, there is no evidence of record indicating that the hearing problems and impotence cause marked interference with employment, or cause frequent hospitalization.   

In summary, the record on appeal does not provide support for a conclusion that the Veteran's service-connected bilateral hearing loss, tinnitus, and/or impotence present an exceptional or unusual disability picture, such that referral for extraschedular consideration is warranted.  For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  Referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  The benefit sought on appeal, TDIU, is accordingly denied.


ORDER

Entitlement to service connection for a lung disability is denied.    

Entitlement to a total disability evaluation based on individual unemployability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


